Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electric heating means and temperature regulation control means in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia (US 9,680,190).
Regarding claim 1, Xia discloses: 
a temperature regulating device (fig. 1) configured for regulating the temperature of a drive battery (9) of an electric drive in a vehicle [abs., lines 1-2] comprising: 
a temperature regulating circuit (see annotated fig. 1-XIA, page 4) having: 
a battery flow-through section (the pack where battery -9- is) (fig. 1) that is in thermal contact with the drive battery (9) [col. 4, lines 64-65]; 
a cooling flow-through section (2) that is in thermal contact with an ambient heat exchanger (3) [col. 5, lines 57-60] (fig. 1); and 
piping sections for connecting the temperature regulating circuit (fig. 1) and the temperature regulating device (clearly seen annotated fig. 1-XIA, page 4); 
wherein 
the temperature regulating device (fig. 1) includes: 
an electric pump assembly (1) with a pump housing (the body of the vehicle) for circulating a liquid heat transfer medium [col. 5, lines 35-36; col. 5, lines 50-52; col. 6, lines 15-22]; 
electric heating means (7) for heating the heat transfer medium (figs. 1 and 5) [col. 6, lines 26-32]; and 
temperature regulation control means (22) having: 
a pump control section configured to control a pumping power [col. 5, lines 22-27]; and 
a heating control section configured to control a heating power [col. 6, lines 26-44] (it is noted, when it is necessary to heat the drive battery -9-, the control means -22- performs a decision according to a temperature signal and controls the valves 5, 10, 4, 6 and 13 so the coolant flows into the electric heating means -7-. See also, col. 5, lines 22-27); 
wherein
a heating flow-through section for the temperature regulating circuit, which is in thermal contact with the electric heating means (7), is arranged inside the pump housing (the body of the vehicle) (see annotated fig. 1-XIA, below).

    PNG
    media_image1.png
    484
    791
    media_image1.png
    Greyscale

Regarding claim 2, Xia discloses: 
the temperature regulation control means (22) is configured to control the pumping power [col. 5, lines 22-27] and the heating power [col. 6, lines 26-44] (it is noted, when it is necessary to heat the drive battery -9-, the control means -22- performs a decision according to a temperature signal and controls the valves 5, 10, 4, 6 and 13 so the coolant flows into the electric heating means -7-. See also, col. 5, lines 22-27) depending on a temperature of the drive battery detected by a battery temperature sensor (23) [col. 5, lines 22-27].
Regarding claim 3, Xia discloses:
an inlet temperature sensor (23) for detecting a temperature of the heat transfer medium inside a flowed-through section of the pump housing (the body of the vehicle) being arranged upstream of the heating means (7) (clearly seen in fig. 1).


Regarding claim 4, Xia discloses:
an outlet temperature sensor (23) for detecting a temperature of the heat transfer medium inside a flowed-through section of the pump housing (the body of the vehicle) being arranged downstream of the heating means (7) (clearly seen in fig. 1).
Regarding claim 6, Xia discloses:
the cooling flow-through section (2) additionally comprises an electric fan (3) (fig. 1) for assisting the ambient heat exchanger (3), and the temperature regulation control means (22) includes a cooling control section configured to control a fan power [col. 5, lines 14-27].
Regarding claim 7, Xia discloses:
the temperature regulating circuit additionally comprises a switchable bypass flow-through section (through valve -10-) for bypassing the cooling flow-through section (2) (see annotated fig. 1-XIA, page 5), and the temperature regulation control means (22) includes a bypass control section (through valve -10-) configured to switch the temperature regulating circuit between the cooling flow-through section (2) and the bypass flow-through section [col. 5, lines 22-27].
Regarding claim 9, Xia discloses: 
a device arrangement in a temperature regulating system (fig. 1) configured for regulating the temperature of a drive battery (9) of an electric drive in a vehicle [abs., lines 1-2], comprising:
an electrically driven pump assembly (1) with a pump housing (the body of the vehicle) for circulating a liquid heat transfer medium [col. 5, lines 35-36; col. 5, lines 50-52; col. 6, lines 15-22];
a temperature regulating circuit (see annotated fig. 1-XIA, page 4) having: 
a battery flow-through section (the pack where battery -9- is) (fig. 1) that is in thermal contact with the drive battery (9) (through internal cooling pipelines) [col. 4, lines 64-65]; 
a cooling flow-through section (2) that is in thermal contact with an ambient heat exchanger (2) [col. 5, lines 57-60] (fig. 1); 
a heating flow-through section that is in thermal contact with an electric heating means (7); and
piping sections for connecting the temperature regulating circuit (fig. 1) and the pump assembly (1) (clearly seen in annotated fig. 1-XIA, page 4); 
wherein the pump housing (the body of the vehicle) of the pump assembly (1) includes a temperature regulation control means (22) having: 
a pump control section configured to control a pumping power [col. 5, lines 22-27]; and 
a heating control section configured to control a heating power [col. 6, lines 26-44] (it is noted, when it is necessary to heat the drive battery -9-, the control means -22- performs a decision according to a temperature signal and controls the valves 5, 10, 4, 6 and 13 so the coolant flows into the electric heating means -7-. See also, col. 5, lines 22-27); and
the heating flow-through section of the temperature regulating circuit is arranged inside the pump housing (the body of the vehicle) (see annotated fig. 1-XIA, page 4).
Regarding claims 10-12 and 14-15, please refer to the rejections of claims 2-4 and 6-7, above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia.
Regarding claim 5, Xia does not explicitly disclose: 
an electrical connector being arranged extending out of the pump housing (the body of the vehicle), which provides a common interface for control sections of the temperature regulation control means (22) to additional temperature sensors (the other temperature sensors -23- seen in figure 1) [col. 5, lines 12-27] (it is noted, however, that the temperature regulation control means -22- controls the additional temperature sensors -23- to perform decisions according the sensors signals, col. 5, lines 12-27; in order to so perform, interfaces between the control means -22- and the sensors -23- must be present. It would have been an obvious matter of design choice to have the interface being arranged extending out of the pump housing, since the location of the interface doesn’t change their function, and applicant has not disclosed that having the electrical connector interface extending out of the pump housing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well having the interface arranged in other manners.  
Regarding claim 8, Xia discloses: 
the heating flow-through section being formed by a pump chamber (the chamber of the actual housing of the pump -1-) (see annotated fig. 1-XIA, page 4), but does not disclose the pump being a centrifugal pump type. However, the examiner takes official notice that centrifugal pumps are one of the most commonly coolant pumps used in thermal systems for vehicles due to their high efficiency and compact design. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the heating flow-through section being formed by a pump chamber of a centrifugal pump type in order to optimize efficiency of the temperature regulating circuit.
Regarding claim 13, please refer to rejection of claim 5, above.
Regarding claim 16, please refer to rejection of claim 8, above.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763